CARVER, J.
The police jury of Winn parish brought this suit against the sheriff and treasurer of that parish to recover $1605.75 alleged to have been paid illegally by the latter to the former out of the sheriff’s salary fund in the parish treasury.
The District Judge sustained an exception of no cause of action and dismissed the suit.
From this judgment the police jury appealed to this court.
The members of this court, pursuant to Section 25 of Article VII of the Constitution of 1921, certified the case to the Supreme Court for instructions. It submitted to that court the following questions:
I.
Is the supervisor of public accounts authorized to decide disagreements between the district judge and the president, of the poli,ce jury as to the sheriff’s need *24of additional expense money in the absence of an emergency? ,
II.
If so, the absence of an emergency being alleged, were the judge and supervisor authorized to approve the requisition made after the expense had been incurred, or could they do so only before it was incurred?
III.
If not authorized to grant the approval after the expense was incurred, can the police jury sue for the amount demanded by the sheriff and paid by the treasurer on an approval made after incurring the expense?
The Supreme Court answered questions .numbers I and II in the affirmative and question number III in the negative.
For the reasons given by the Supreme Court in its decision, reported in Police Jury. vs. Heflin, 159 La. 375, 105 South. 377, the judgment of the lower court is affirmed.